                 Case 3:19-cv-01463-VC Document 30 Filed 07/03/19 Page 1 of 9



     Fred Norton
1    Bree Hann
     Matthew W. Turetzky
2    THE NORTON LAW FIRM PC
     299 Third Street, Suite 106
3    Oakland, California 94607
     Tel: (510) 906-4900
4    Fax: (510) 906-4910
     fnorton@nortonlaw.com
5    bhann@nortonlaw.com
     mturetzky@nortonlaw.com
6
     Attorneys for Plaintiff
7    TESLA, INC.
8    Mark R. Conrad (SBN 255667)
     Gabriela Kipnis (SBN 284965)
9    CONRAD & METLITZKY LLP
     Four Embarcadero Center, Suite 1400
10   San Francisco, California 94111
     Tel: (415) 343-7100
11   Fax: (415) 343-7101
     mconrad@conradmetlitzky.com
12   gkipnis@conradmetlitzky.com

13   Attorneys for Defendant
     GUANGZHI CAO
14
15
16                              UNITED STATES DISTRICT COURT

17                             NORTHERN DISTRICT OF CALIFORNIA

18   TESLA, INC., a Delaware corporation,       )
                                                )   Case Number: 3:19-CV-01463-VC
19          Plaintiff,                          )
20                                              )   JOINT CASE MANAGEMENT
            v.                                  )   STATEMENT & [PROPOSED] ORDER
21                                              )
     GUANGZHI CAO, an individual,               )
22                                              )   Date:       July 10, 2019
23          Defendant.                          )   Time:       10:00 a.m.
                                                )   Place:      17th Floor, Courtroom 4
24                                              )   Judge:      Hon. Vince Chhabria
                                                )
25                                              )
26                                              )

27
28
                                            Page 1 of 9
                Case 3:19-cv-01463-VC Document 30 Filed 07/03/19 Page 2 of 9




1           The parties to the above-entitled action jointly submit this JOINT CASE
2    MANAGEMENT STATEMENT & PROPOSED ORDER pursuant to the Standing Order for All
3    Judges of the Northern District of California and Civil Local Rule 16-9.
4
5    1. Jurisdiction & Service

6     This court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1331 because this matter

7     involves claims under the Defend Trade Secrets Act (“DTSA”), 18 U.S.C. §§ 1836 et seq.

8     This Court has supplemental jurisdiction over the remaining claims pursuant to 28 U.S.C. §

9     1367 as the remaining claims form part of the same case or controversy. There are no issues

10    regarding personal jurisdiction or venue. All parties have been served.

11
12   2. Facts

13    Plaintiff’s Statement:

14    On January 3, 2019, Defendant Guangzhi Cao quit his job at Tesla, where he was an engineer

15    working on Tesla’s highly advanced and extremely confidential Autopilot program. Mr. Cao

16    left Tesla to do the same work for one of Tesla’s competitors: Xiaopeng Motors Technology

17    Company Ltd. (also known as XMotors). Before leaving Tesla, Mr. Cao downloaded

18    complete copies of Tesla’s Autopilot-related source code to his personal iCloud account. This

19    included more than 300,000 files and directories, including the firmware, Autopilot, and neural

20    network source code repositories.

21    Defendant claims he “has done precisely nothing with Tesla’s IP.” (See Defendant’s

22    statement, below.) Not so. Mr. Cao has conceded that he retained confidential Autopilot-

23    related files and other Tesla confidential information after leaving Tesla and after joining
      XMotors. Before he left Tesla, Mr. Cao concealed his copying of highly confidential
24
      Autopilot-related files, never telling anyone at Tesla that he had downloaded complete copies
25
      of the Autopilot-related source code to his personal devices, and compressing the Autopilot-
26
      related files to .zip files to make them easier to transmit. Mr. Cao knew the value and
27
      confidentiality of Tesla’s source code, yet nonetheless copied it to his personal cloud storage
28
                                                 Page 2 of 9
              Case 3:19-cv-01463-VC Document 30 Filed 07/03/19 Page 3 of 9




1    account and accessed it across multiple personal devices, including after joining XMotors – all
2    in violation of his confidentiality agreement with Tesla.
3    Tesla filed this lawsuit to compel the return of its valuable intellectual property and protect it
4    from further exploitation.

5    Defendant’s Statement:

6    This is a lawsuit about routine employee offboarding issues that could and should have been

7    resolved by Tesla either through its own human resources or information technology policies,

8    or alternatively, through a prelitigation letter raising the concerns that Tesla decided instead to

9    raise in the first instance in a publicly-filed complaint. Despite the vague innuendo in Tesla’s

10   complaint (and in its recitation of the “facts” above) that its trade secrets are “at risk” and that

11   Tesla “must learn what Cao has done with Tesla’s IP,” Dkt. No. 1 ¶ 8, the truth of this case is

12   that Cao has done precisely nothing with Tesla’s IP. Prior to his departure from Tesla, Cao

13   diligently and earnestly attempted to remove any and all Tesla intellectual property and source

14   code from his own personal devices. (It was a practice regularly followed by Tesla engineers

15   and routinely condoned by its management for employees to place work-related information,

16   including sensitive or confidential information, on their own personal devices.) To the extent

17   that any source code or other confidential information remained on Cao’s devices subsequent

18   to his departure, it was only as a result of inadvertence. Following his separation from

19   employment with Tesla, Cao did not access and has made no use whatsoever of any of the

20   “Autopilot Trade Secrets” described in Tesla’s complaint, and despite having had complete

21   access to all of Cao’s personal electronic devices for months since the outset of this litigation,

22   Tesla does not and cannot suggest otherwise. Nor did Cao transfer any Autopilot Trade

23   Secrets to XMotors or use such materials for the benefit of his new employer. Shortly after the
     filing of the complaint, Cao voluntarily offered to provide Tesla with complete forensic copies
24
     of any and all personal electronic devices that Tesla wished to inspect, and more than two
25
     months ago, the entire contents these electronic devices (along with the complete non-
26
     privileged contents of Cao’s personal email accounts) were either made available to Tesla or
27
     actually produced to Tesla.
28
                                                 Page 3 of 9
               Case 3:19-cv-01463-VC Document 30 Filed 07/03/19 Page 4 of 9




1
2    3. Legal Issues
3     Tesla has asserted four claims for relief: (1) misappropriation of trade secrets in violation of
4     the federal DTSA; (2) misappropriation of trade secrets in violation of the California Uniform

5     Trade Secrets Act (“CUTSA”); (3) breach of contract; and (4) breach of the duty of loyalty.

6     Mr. Cao has not yet responded to the Complaint.

7     Defendant Cao states that, among other legal issues that may need to be addressed in this case,

8     Tesla’s claims will require the Court to address (i) the validity of the contracts on which Tesla

9     has sued, including the nonsolicitation clauses that Tesla apparently includes as a matter of

10    routine business practice in its employment contracts, and (ii) the reasonableness of the efforts

11    that Tesla made to protect its putative “Autopilot Trade Secrets.”

12
13   4. Motions

14    There are no motions pending. Mr. Cao’s response to Tesla’s Complaint is currently due on

15    July 8, 2019.

16
17   5. Amendment of Pleadings

18    The parties do not anticipate amending the pleadings. Tesla is analyzing Mr. Cao’s electronic

19    devices to determine whether Tesla proprietary, confidential, or trade secret information was

20    taken by Mr. Cao or distributed to third parties beyond what Tesla has already discovered from

21    its internal investigation prior to filing the complaint. The parties request permission to jointly

22    propose a deadline for the amendment of pleadings after Tesla’s forensic review of Mr. Cao’s

23    electronic devices is complete.

24
     6. Evidence Preservation
25
      The parties certify that they have reviewed the ESI Guidelines and confirm that they met and
26
      conferred pursuant to Fed. R. Civ. P. 26(f) regarding reasonable and proportionate steps taken
27
      to preserve evidence relevant to the issues reasonably evident in this action.
28
                                                 Page 4 of 9
                Case 3:19-cv-01463-VC Document 30 Filed 07/03/19 Page 5 of 9




1
     7. Disclosures
2
      The parties have agreed to exchange initial disclosures no later than August 16, 2019.
3
4
     8. Discovery
5
      A protective order has been entered by the Court to govern the production and exchange of
6
      electronically stored and other information in this case, including source code and other
7
      claimed trade secret information, as well as the clawback of privileged information that may
8
      be inadvertently produced. Mr. Cao has provided Tesla with early discovery pursuant to
9
      stipulation. See Fed. R. Civ. P. 26(d)(1) (“A party may not seek discovery from any source
10
      before the parties have conferred as required by Rule 26(f), except . . . by stipulation . . . .”).
11
      Specifically, he has produced:
12
          •   A subset of his electronic devices or digital images of such devices to Tesla for
13
              forensic analysis.
14
          •   His emails in his Gmail account.
15
          •   Consent for Tesla to obtain discovery from third parties XMotors.ai and Apple, Inc.
16
      Third-party discovery:
17
          •   Non-party XMotors.ai has voluntarily produced to Tesla a digital image of Mr. Cao’s
18
              work laptop.
19
          •   Tesla has issued a document subpoena to non-party Apple, Inc. with a return date of
20
              June 21, 2019.
21
      Discovery scheduling:
22
          •   The parties have agreed to exchanging initial disclosures on August 16, 2019.
23
24
     9. Class Actions
25
      This is not a class action.
26
27
28
                                                   Page 5 of 9
                Case 3:19-cv-01463-VC Document 30 Filed 07/03/19 Page 6 of 9




1    10. Related Cases
2     There are no related cases.
3
4    11. Relief

5     Tesla seeks preliminary and permanent injunctive relief (1) enjoining Mr. Cao from using any

6     Tesla confidential and proprietary information to design, develop, or offer products or services

7     in the autonomous driving industry, (2) enjoining Mr. Cao from soliciting any employee or

8     contractor of Tesla to terminate their employment with Tesla for a period of one year

9     following the termination of Mr. Cao’s employment with Tesla, (3) requiring Mr. Cao to

10    submit to auditing of his personal and work-related systems and accounts to monitor for

11    unlawful retention or use of Tesla’s confidential and proprietary information.

12    Tesla also seeks compensatory damages in an amount to be proven at trial.

13    Tesla also seeks prejudgment interest and recovery of attorneys’ fees, costs, and expenses

14    pursuant to 18 U.S.C. § 1836(b)(3)(D) and Cal. Civ. Code § 3426.4.

15    Defendant Cao denies that Tesla is entitled to any of the relief described above and seeks the

16    entry of judgment in his favor and to recover his fees and costs in this litigation.

17
18   12. Settlement and ADR

19    The parties intend to explore and stipulate to an ADR process after Tesla has concluded its

20    forensic analysis of Mr. Cao’s electronic devices.

21
22   13. Consent to Magistrate Judge For All Purposes

23    The parties do not consent to have a magistrate judge conduct all further proceedings in this
      matter.
24
25
     14. Other References
26
      The parties agree that this matter is not suitable for reference to binding arbitration, a special
27
      master, or the Judicial Panel on Multidistrict Litigation.
28
                                                  Page 6 of 9
                  Case 3:19-cv-01463-VC Document 30 Filed 07/03/19 Page 7 of 9




1
2    15. Narrowing of Issues
3        Tesla’s forensic analysis of Mr. Cao’s electronic devices is underway. In the interim, Tesla
4        does not anticipate that the issues can be narrowed by motion. Defendant Cao expects that

5        some or all of the claims asserted by Tesla in this action may be amenable to disposition via

6        motion practice, including under Rule 56.

7
8    16. Expedited Trial Procedure

9        This case should not be handled under Expedited Trial Procedure of General Order 64,

10       Attachment A.

11
12   17. Scheduling

13       The parties offer the following competing proposed schedules for this matter:

14                                           Plaintiff Tesla, Inc.’s              Defendant Guangzhi Cao’s

15                                           Proposed Schedule                    Proposed Schedule

16        Initial disclosures                Fri., Aug. 16, 2019                  Fri., Aug. 16, 2019

17        Deadline to amend pleadings        Monday, Sept. 2, 2019                Monday, Sept. 2, 2019

18        Further CMC                        Weds., Nov. 20, 2019                 Weds., Nov. 20, 2019

19        Fact discovery deadline            Fri., Jan. 24, 2020                  Fri., Feb. 28, 2020

20        Expert report deadline for         Mon., Jan. 27, 2020                  Fri., Mar. 27, 2020

21        party with burden of proof

22        Expert report deadline for         Fri., Feb. 21, 2020                  Fri., Apr. 10, 2020

23        party opposing party with

24        burden of proof1

25        Expert discovery deadline,         Fri., Mar. 6, 2020                   Fri., May 1, 2020

26        including depositions

27
     1
      A party may submit an opposing expert report only on the same subject as the expert report submitted by the party
28   with the burden of proof.

                                                       Page 7 of 9
                 Case 3:19-cv-01463-VC Document 30 Filed 07/03/19 Page 8 of 9




1      Motions for summary               Fri., Mar. 20, 2020              Per Civil L.R. 7-2(a)
2      judgment
3      Opposition to motions for         Fri., Apr. 3, 2020               Per Civil L.R. 7-3(a)
4      summary judgment
5      Reply briefs re summary           Fri, Apr. 17, 2020               Per Civil L.R. 7-3(c)
6      judgment
7      Dispositive motion hearing        Thurs., Apr. 30, 2020 at         Thurs., July 16, 2020 at
8                                        10:00 a.m.                       10:00 a.m.
9      Pretrial conference               Mon., June 22, 2020 at 1:30      Mon., Aug. 25, 2020 at 1:30
10                                       p.m.                             p.m.
11     Trial                             July 6 to July 17, 2020          Sept. 8, 2020
12   18. Trial
13    This case will be tried to a jury. The parties expect this trial to last two weeks.
14
15   19. Disclosure of Non-party Interested Entities or Persons
16    Plaintiff Tesla filed its certification on March 21, 2019. The contents of its certification are as
17    follows:
18       •     Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure the undersigned attorneys

19             of record for Plaintiff Tesla, Inc. (“Tesla”) certify that Tesla has no parent corporation

20             and that to Tesla’s knowledge, no public corporation owns more than 10% of its stock.

21       •     Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the

22             named parties, there is no such interest to report.

23    Defendant Guangzhi Cao filed his certification on June 18, 2019. The contents of his

24    certification are as follows:

25       •     Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the

26             named parties, there is no such interest to report.

27
28
                                                   Page 8 of 9
               Case 3:19-cv-01463-VC Document 30 Filed 07/03/19 Page 9 of 9




1    20. Professional Conduct
2     All attorneys of record for the parties have reviewed the Guidelines for Professional Conduct
3     for the Northern District of California.
4
5    21. Other

6     None.

7
8      Dated: July 3, 2019                       /s/ Fred Norton

9                                                Fred Norton

10                                               Counsel for Plaintiff Tesla, Inc.

11
12
       Dated: July 3, 2019                       /s/ Mark Conrad
13
                                                 Mark Conrad
14
                                                 Counsel for Defendant Guangzhi Cao
15
16
17                           [PROPOSED] CASE MANAGEMENT ORDER
18   The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER is approved
19   as the Case Management Order for this case and all parties shall comply with its provisions.
20
21
22   IT IS SO ORDERED.
23    Dated:

24                                                                  VINCE CHHABRIA

25                                                         UNITED STATES DISTRICT JUDGE

26
27
28
                                                 Page 9 of 9
